Citation Nr: 0406537	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from August 1942 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which denied service connection for a left eye 
disability.  A September 2001 hearing was held before the 
undersigned in Washington, DC.  A transcript of the hearing 
has been associated with the claim file.  A March 2002 Board 
decision found new and material evidence sufficient to reopen 
the appellant's claim was received.  In June 2003 the Board 
remanded the case to the RO for additional development and 
compliance with Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The case was returned, prematurely, to the Board for 
additional appellate review, rather than to the RO for 
accomplishment of the actions directed in the June 2003 
remand.  The Board remanded the case again in October 2003 
for accomplishment of the actions directed in the June 2003 
remand.  The case again is before the Board for further 
appellate review.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Unfortunately, this case still is not ready for appellate 
review.  The RO provided the veteran the notice required by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002), and obtained the clarification 
from the physician who conducted the August 2002 VA 
ophthalmologic examination, as directed in the October 2003 
remand.  The RO, however, did not review the new evidence, 
determine whether the benefit sought on appeal should be 
granted and, if not, issue the veteran and his representative 
a supplemental statement of the case (SSOC) and allow for 
additional argument by the veteran and his representative 
prior to returning the case to the Board.  That must be done 
prior to returning the case to the Board.  See DAV, supra.

Accordingly, the case is REMANDED for the following:

The RO shall readjudicate the claim 
based on all of the evidence obtained 
since the statement of the case in light 
of all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




